Title: To Benjamin Franklin from Thomas Cushing, July 1782
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston July. [blank] 1782
Mr William Foster, the Bearer of this Letter, is a Native and a Merchant of this Town, he is a Gentleman of Character and firmly Attached to the Cause of America, Permit me to introduce him to your Acquaintance & to reccommend him to your Friendly Notice. Sir Guy Carlton is at New York, he has not as yet made any Propositions to Congress, however let him Propose what he will, It appears to be the determination of the United States not to Consent to any Peace but what Includes Independance & Concert with our generous Ally; and the late Extraordinary Change in the British Ministry, I am Confident, will tend to add to the firmness and Vigor of our Councils and Proceedings and The Resolutions of the Several Assemblies, that have been passed since Sr Guy’s Arrivall, I am perswaded, will Convince you that they are sensible that their Honor and Interest require a Strict & firm Adherence to the Engagements of their Alliance and a just Veneration for National Faith. I conclude with wishing you Health & All the Happiness you Can desire during the remainder of yr Life & am with great respect yr most obedt humble Sert
Thomas Cushing
His Excellency Benja Franklin Esqr LLD
 
Addressed: His Excellency Benjamin Franklin Esqr / Minister Plenipotentiary of the United States / at the Court of Versailes
Notation: Foster
